Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because due to amendments to Paragraph 50 of the Specification, reference characters “54a” and “54b” have been used to designate both substrates and surfaces.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 4, 6 and 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 4 and 19, there is no direction provided by the specification on determining surface substructure information and an absence of working examples for determining surface substructure information.
Regarding claims 6 and 18, there is no direction provided by the specification for determining an amount or concentration gradient of catalyst and an absence of working examples for determining an amount or concentration gradient of catalyst.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 20, it is unclear what is meant by “a pattern of molecules”.

Claim Rejections - 35 USC § 102
Claim(s) 1-3, 5, 7, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yost et al. (US 20170067819 A1).
Regarding claim 1, Yost et al. teaches a probe for collecting optically stimulated electron emission to inspect chemical reactions of a surface, the probe comprising: a light source (“the lamp” Fig. 1A, No. 102; Para. 35) to emit light on the surface (“sample” Fig. 1A, No. 112; Para. 41); a collector ("the grid" Fig. 1A, No. 114; Para. 38) configured to detect photoelectrons emitted from the surface in response to the light from the light source impinging on the surface and provide a photocurrent based on the detected photoelectrons; and a controller comprising at least one processor and operably coupled to the light source ("lamp power supply control module" Fig. 1B, No. 154 Para. 38) and the collector ("grid bias power control module" Fig. 1B, No. 160; Para. 39), the controller configured to: cause the light source to emit light on the surface to induce at least one surface-based photo-induced chemical reaction; receive the photocurrent from the collector; and determine the at least one surface-based photo-induced chemical reaction of the surface based on the received photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 2, Yost et al. teaches the probe of claim 1, wherein the controller is further configured to determine a sequence of surface-based photo-induced chemical reactions based on the received photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 3, Yost et al. teaches the probe of claim 1, wherein the controller is further configured to determine a pattern of molecules based on the determined at least one surface-based photo-induced chemical reaction of the surface ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 5, Yost et al. teaches the probe of claim 1, wherein to determine the at least one surface-based photo-induced chemical reaction of the surface the controller is configured to: determine one or more rates of change of the photocurrent over a time period ("the log current is sensitive to the rates of chemical reactions of the various chemical species" Fig. 5, Para. 54); and compare the one or more rates of change of the photocurrent over the time period to known rates of photocurrent change of chemical reactions ("enabling differential readings (i.e., a difference level between pod 100A measurements and pod 100B be determined). In another embodiment, measurements for a reference substrate with the known contaminant/contaminant level may be digitally stored in memory 164 for differential comparisons" Fig. 1B; Para. 45).
Regarding claim 7, Yost et al. teaches the probe of claim 1, wherein the controller is further configured to determine a chemical composition of the surface based on the determined at least one surface-based photo-induced chemical reaction of the surface ("the log current is sensitive to the rates of chemical reactions of the various chemical species" Fig. 5, Para. 54).
Regarding claim 15, Yost et al. teaches a system for inspecting a surface, the system comprising: one or more optically stimulated electron emission (OSEE) pods ("the pods may be arranged to accommodate the geometry of the part to be inspected. For example, pods 100A and 100B may be arranged differently on different parts to be inspected" Fig. 1B; Para. 45) comprising: a light source to emit light on the surface (“the lamp” Fig. 1A, No. 102; Para. 35); and a collector ("the grid" Fig. 1A, No. 114; Para. 38) configured to detect photoelectrons emitted from the surface in response to the light from the light source impinging on the surface and provide a photocurrent based on the detected photoelectrons; and a controller comprising at least one processor and operably coupled to the one or more OSEE pods, the controller configured to: cause the light source of a first OSEE pod ("lamp power supply control module" Fig. 1B, No. 154 Para. 38) to emit light on a first area of the surface to induce at least one surface-based photo-induced chemical reaction of the first area of the surface; receive a first photocurrent from the collector of the first OSEE pod ("grid bias power control module" Fig. 1B, No. 160; Para. 39); and determine the at least one surface-based photo-induced chemical reaction of the first area of the surface based on the received first photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 16, Yost et al. teaches the system of claim 15, wherein the system further comprises: one or more reference optically stimulated electron emission (OSEE) pods comprising: a reference light source to emit light on a reference surface; and a reference collector configured to detect photoelectrons emitted from the reference surface in response to the light from the reference light source impinging on the reference surface and provide a reference photocurrent based on the detected photoelectrons, wherein the controller is further operably coupled to the one or more reference OSEE pods and is further configured to: cause the light source of a first reference OSEE pod to emit light on the reference surface to induce at least one surface-based photo-induced chemical reaction of the reference surface; receive a reference photocurrent from the reference collector of the first reference OSEE pod; and further determine the at least one surface-based photo-induced chemical reaction of the first area of the surface based on the received reference photocurrent. ("a reference surface can be simultaneously scanned by pod 100B with a surface under examination scanned by pod 100A. Differences between the two scanned surfaces can be calculated and displayed to verify contaminant level between both surfaces" Fig. 1B; Para. 46).
Regarding claim 17, Yost et al. teaches the system of claim 15, wherein the controller is further configured to: cause the light source of a second OSEE pod to emit light on a second area of the surface to induce at least one surface-based photo-induced chemical reaction of the second area of the surface; receive a second photocurrent from the collector of the second OSEE pod ("pod 100A may be arranged over a substrate to be measured and pod 100B may be arranged over a reference substrate with known contaminants and contaminant levels, enabling differential readings (i.e., a difference level between pod 100A measurements and pod 100B be determined)." Fig. 1B; Para. 45); and determine the at least one surface-based photo-induced chemical reaction of the second area of the surface based on the received second photocurrent ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).
Regarding claim 20, Yost et al. teaches the system of claim 17, wherein the controller is further configured to determine a difference between molecular patterns of the first and second areas of the surface based on the determined at least one surface-based photo-induced chemical reaction of the first area of the surface and the determined at least one surface-based photo-induced chemical reaction of the second area of the surface ("a variety of time-dependent chemical reactions, which may also contribute to the collector current" Para. 29).

Claim Rejections - 35 USC § 103
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yost et al. in view of Milberger (US Patent No. 4099923).
Regarding claim 6, Yost et al. teaches the probe of claim 1, but does not appear to explicitly disclose wherein the controller is further configured to determine an amount of a catalyst on the surface based on the determined at least one surface-based photo-induced chemical reaction of the surface.  However, Milberger teaches a controller configured to determine an amount of a catalyst on the surface based on the determined at least one surface-based photo-induced chemical reaction of the surface (“An automatic catalyst screening unit for determining if one or more potential catalysts exhibits significant catalytic activity for a particular chemical reaction” Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe to configure the controller to determine an amount of a catalyst on a surface based on a determined chemical reaction based on the teachings of Milberger in order “to provide an automated catalyst screening apparatus which is capable of subjecting a plurality of different catalysts to predetermined activity tests without the aid of operating personnel on an automatic basis” (Milberger, Col. 1, lines 29-32).
Regarding claim 18, Yost et al. teaches the system of claim 17, but does not appear to explicitly disclose wherein the controller is further configured to determine a catalyst concentration gradient of the surface based on the determined at least one surface-based photo-induced chemical reaction of the first area of the surface and the determined at least one surface-based photo-induced chemical reaction of the second area of the surface.  However, Milberger teaches wherein the controller is further configured to determine a catalyst concentration gradient of the surface based on the determined at least one surface-based photo-induced chemical reaction of the first area of the surface and the determined at least one surface-based photo-induced chemical reaction of the second area of the surface. (“An automatic catalyst screening unit for determining if one or more potential catalysts exhibits significant catalytic activity for a particular chemical reaction” Abstract) where the gradient would just be interpolated between the points of the two OSEE pods.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe to configure the controller to determine an amount of a catalyst on a surface based on a determined chemical reaction based on the teachings of Milberger in order “to provide an automated catalyst screening apparatus which is capable of subjecting a plurality of different catalysts to predetermined activity tests without the aid of operating personnel on an automatic basis” (Milberger, Col. 1, lines 29-32).

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.
Enablement of claims 1-7 and 15-20
	The Examiner withdraws the rejections regarding the enablement issues of claims 1, 3, 15, and 20 in light of the Applicant’s Amendments and Remarks.  The rejections of claims 6 and 18, and 4 and 19 remain.  The Applicant specifically points out that the apparatus “may be described as “opening up” techniques to analysis of surface states, such as occurs in catalytic effects in chemical reactions” giving no indication of how catalytic effects are observed in paragraph 115 of the Specification.  Paragraph 115 also states that analysis algorithms may make it possible to identify underlying surface chemistry which gives no indication of how substructure chemistry would be determined.
Definiteness of independent claims 1 and 15 and dependent claims 2-7 and 16-20
	The Examiner withdraws the rejections regarding indefiniteness of claims 1 and 15 in light of the Applicant’s Amendments and Remarks.  
The Applicant argues that one of skill in the art would understand what is claimed by a “sequence of chemical reactions” of claim 2.  The Applicant’s statement that the sequence is a temporal sequence has clarified the record.
	The Applicant claims that “a pattern of molecules” of claims 3 and 20 would be clearly understood by one of ordinary skill in the art in light of the Specification.  Particularly, paragraphs 12, 59-60 and 70 of the Specification do not clarify what a molecular pattern is supposed to mean using vague and varying language.
	The Applicant has clarified the structure of claims 16 and 17 through amendments to the claims and Applicant’s Remarks.
Prior art rejections
	The Applicant argues that Yost et al. (US 20170067819 A1) does not describe determining the at least one surface-based photo-induced chemical reaction of the surface based on the received photocurrent as set forth in independent claims 1 and 15. However, Yost clearly states in paragraph 29 that a variety of time-dependent chemical reactions may contribute to the collector current which will result in a measurement of the time-dependent chemical reactions.  The observation could not be made without determining that a reaction occurred.
	As the Applicant has given no remarks apart from the dependent claims’ dependence on claims 1 and 15, the prior art rejections of claims 2-3, 5-7, 16-18, and 20 are maintained.
	The Applicant’s Amendments to the Specification and Claims have overcome every objection; the 112(a) rejections of claims 1-3, 5, 7, 15-17, and 20; and the 112(b) rejections of 1-2, 4-7, and 15-19 set forth in the Non-Final Office Action mailed 1/10/2022.  Those objections and rejections are withdrawn.  The Amendments to the Specification have resulted in an objection to the Drawings.  All other rejections from that Office Action have been amended to address the new limitations to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./               Examiner, Art Unit 1796              

/ELIZABETH A ROBINSON/             Supervisory Patent Examiner, Art Unit 1796